DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 9, 12, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp et al. (US 20170252939 A1).

Regarding claims 1 and 12, Blenkinsopp et al. disclose a hand-guided tool having a drive and a method for the emergency shutdown (send an “immediate shut-down signal” to the band saw, abstract, stopping the blade immediately, [0064]) of hand-guided tools (band saw, abstract, operator feeds material to be processed toward an active or hazardous region; more particularly to saws, and especially to band saws, [0001]) having a drive (drive wheel, [0077], [0082]), wherein the hand-guided tool is connected, in particular mechanically, to at least one camera (two imaging cameras fixedly mounted on the apparatus, [0020], band saws, (118) indicates attached cameras and lights in general, [0057]) and the camera and/or the tool is provided with an evaluation unit having image processing software (Machine vision apparatus 

Blenkinsopp et al. do not disclose the term “activating”. As Blenkinsopp et al. indicate “detection of an object having sufficient contiguous blue pixels that is located within the surrounding zone will immediately send the SIGNAL along channel” ([0066]), and “video curtain” kind of protection ([0093]), it would have been obvious at the time of the invention to one of ordinary skill in the art a camera activation would have had to have occurred in order to provide this monitoring.


Regarding claim 2, Blenkinsopp et al. disclose the method according to claim 1. Blenkinsopp et al. further disclose comprising capturing and processing signals from at least one further sensor on or in the hand-guided tool by means of the evaluation unit and considering the signals from the at least one further sensor in the evaluation of the captured image data with regard to the presence of a human body part in the danger area (installation of two imaging cameras fixedly mounted on the apparatus and directed toward the working surface; each camera forming an a repeated series of data frames that represents the hazardous zone from a separate perspective, [0020], two colour or blue-sensitive cameras, [0058]).

Regarding claim 4, Blenkinsopp et al. disclose the method according to claim 1. Blenkinsopp et al. further disclose monitoring the danger area with at least two cameras, in particular 3D cameras, disposed having different angles of view onto the danger area, and processing and evaluating the data from the at least two cameras by means of the evaluation unit and the image processing software (installation of two imaging cameras fixedly mounted on the apparatus and directed toward the working surface; each camera forming an a repeated series of data frames that represents the hazardous zone from a separate perspective, [0020], In a second subsidiary aspect the optical imaging and image analysis means means is provided with a pair of spaced-apart imaging devices and the stereo machine vision means so produced is provided with three-dimensional processing means capable of converting images received from the pair of spaced-apart imaging devices into a three-dimensional derivative, [0025], One improvement adds 3D (X-Y-Z) vision so that a protected volume is created, [0054], use of a three-dimensional protected area using 3-D processing and a pair of cameras to derive position in an X-Y-Z volume, [0093]). 

Regarding claim 9, Blenkinsopp et al. disclose the method according to claim 1. Blenkinsopp et al. further disclose subdividing the danger area into an inner danger area and an outer danger area and generating a warning signal and/or slowing down the drive if a human body part is present in the outer danger area and shutting down the drive of the hand-guided tool if a human body part is present in the inner danger area (Preferably the hazardous zone is deemed to be surrounded by a surrounding zone and the optical imaging and image analysis means is made capable of detecting and signalling presence of the operator or part thereof in the surrounding zone, thereby providing an intangible barrier around the hazardous zone and of providing a command signal to the means to stop the blade, [0014], surrounding zone is deemed to be surrounded by a supervised zone, [0015], “Stored constants defining the actual hazard zone as a volume are compared with the located identifiable shapes in block (805), in order to determine the distance of the closest point of any one “blue object” or blue glove (401,402) to the hazard. In this description, the hazardous zone is defined as the zone occupied by the cutting teeth of the band saw blade (101). The invention protects gloved fingers from likely contact with the cutting teeth by stopping the blade immediately if an identified object (gloved finger or hand (401 or 402)) enters a cubic shape, the surrounding zone that is also as high in the Z axis from the table surface as is the height of the hazardous zone—the exposed blade. A cubic surrounding shape aligned along Z and Y axes is easier and quicker to process than a rounded or angled shape, although any shape could be represented in a lookup table. The surrounding zone is surrounded by a supervised zone”, [0064], if the vector, extrapolated forward beyond the present time by an example maximum braking time of 30 mS will transgress the hazardous zone or the surrounding zone, the SIGNAL is made, immediately 

Regarding claim 14, Blenkinsopp et al. disclose the hand-guided tool according to claim 12. Blenkinsopp et al. further disclose a memory for storing data and an interface for reading data (Computer “intelligence” allows the equipment to anticipate a problem and take action, [0066] One method for adding a time element is to maintain an (X-Y-Z-T) table of an appropriate number of the most recent X-Y-Z positions over time for each of n separately recognized objects. Each new record would displace the oldest record for each object. After adding each new record, the processor calculates a three dimensional vector to assess where the recognized object will be at a selected moment in the future, taking into account how long the band saw blade takes to be stopped, [0067], A display screen driven by the computer may be made to show the state of the check list and what must next be done, although during normal operation the screen may simply show a brand name or be blank, [0086]).

Regarding claim 17, Blenkinsopp et al. disclose the hand-guided tool according to claim 12. Blenkinsopp et al. further disclose at least one separate camera, wherein a communication connection exists between the hand-guided tool and the at least one separate camera and the at least one separate camera monitors a danger area of the hand-guided tool (calculates whether to send an “immediate shut-down signal” to the band saw. Cameras and an image processor are mounted on the band saw, abstract, “Preferably the hazardous zone is deemed to be surrounded by a surrounding zone and the optical imaging and image analysis means is made capable of detecting and signalling presence of the operator or part thereof in the surrounding zone, thereby providing an intangible barrier around the hazardous zone and of .

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp et al. (US 20170252939 A1) as applied to claims 2 and 12 above, further in view of Brooks et al (US 10514672 B1).

Regarding claims 3 and 13, Blenkinsopp et al. disclose the method according to claims 2 and 12. Blenkinsopp et al. further partly teach capturing and processing signals from an infrared sensor, a sensor operating with high-frequency electromagnetic radiation, an ultrasound sensor, a temperature sensor, a capacitive sensor and/or a position sensor for detecting a position of the hand-guided tool in the space and means for forwarding the signals from the at least one further sensor to the evaluation unit, as Blenkinsopp et al. indicate, “The machine vision means generates an “immediate shut-down signal” command (herein referred to as “SIGNAL”) and sends it to process control means within the hazardous machine” ([0055]) and “Hand injuries are avoided by anticipating contact; either by simply detecting that a gloved hand is within a 

Brooks et al. teach capturing and processing signals from an infrared sensor, a sensor operating with high-frequency electromagnetic radiation, an ultrasound sensor, a temperature sensor, a capacitive sensor and/or a position sensor for detecting a position of the hand-guided tool in the space (the present invention is described in the context of its use in preventing accidents in the use of powered machinery and tools used in lawn and grounds maintenance, and farming, col. 7, lines 15-25, “In certain embodiments, the subsystems of the hazardous machine 100, the protected party 200, and/or the machine operator 300 may include sensors 120, 220, and 320, respectively. Such sensors may include, without limitation, motion, velocity, and acceleration detectors such as accelerometers, gyroscopes, or magnetic sensors; temperature sensors for temperature compensation, and pressure sensors. The sensors 220 in the subsystem of the protected party 200 are in communication with the transceiver 210 of that subsystem, which is in communication with the transceiver 310 of the machine operator 300 and the transceiver 110 of the hazardous machine 100. Thus the data from the sensors 120, 220, and 320 is communicable to the processor 312 of the machine operator 300 and the processor 112 of the hazardous machine 100, for the purpose of executing certain algorithms for protection of the protected party”, col. 10, lines 20-40).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp et al. (US 20170252939 A1) as applied to claim 1 above, further in view of O’Banion et al. (US 20040226424 A1).

Regarding claim 5, Blenkinsopp et al. disclose the method according to claim 1. Blenkinsopp et al. do not disclose activating the camera by moving the hand-guided tool and/or by activating a drive of the hand-guided tool. 



Blenkinsopp et al. and O’Banion et al. are in the same art of power tools/hazardous tools (Blenkinsopp et al., abstract; O’Banion et al., [0158]). The combination of O’Banion et al. with Blenkinsopp et al. will enable the use of a signal to activate the camera. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the activation of O’Banion et al. with the invention of Blenkinsopp et al. as this was known at the time of filing, the combination would have predictable results, and as O’Banion et al. indicate “If the operator's hand does not engage the trigger mechanism, the power tool will not operate, thereby preventing injury to the operator of power tool” ([0010]) and “According to the present invention, a sensing mechanism 12b operatively detects the location of the operator's first and second hand during operation of the power tool 10b to ensure that the operator's first and second hands are away from the saw blade 52 of the power tool 10b to reduce the chance of .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp et al. (US 20170252939 A1) as applied to claim 1 above, further in view of Min et al. (US 20160077621 A1).

Regarding claim 6, Blenkinsopp et al. disclose the method according to claim 1. Blenkinsopp et al. do not disclose activating the camera by folding out the camera.

Min et al. teach activating the camera by folding out the camera (receive an output of the first sensor and, if the output of the first sensor is an unfolded state, the processor may activate the second sensor and receive an output of the second sensor, [0019], determining of the folded or the unfolded state of the second body includes receiving, by the processor, an output of the first sensor and activating, if the output of the first sensor is an unfolded state, the second sensor and receiving an output of the second sensor, [0025], second sensor 650 is the camera, [0110]).

Blenkinsopp et al. and Min et al. are in the same art of sensors (Blenkinsopp et al., abstract [camera]; Min et al., [0019]). The combination of Min et al. with Blenkinsopp et al. will enable the use of an unfolding signal to activate the camera. It would have been obvious at the time of .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp et al. (US 20170252939 A1) as applied to claim 1 above, further in view of Dasilva et al. (US 20100289662 A1).

Regarding claim 7, Blenkinsopp et al. disclose the method according to claim 1. Blenkinsopp et al. further indicate defining a danger area in the shape of an imaginary sphere in the center of which, in particular, a tool insert of the hand-guided tool is disposed, or in the shape of an imaginary cylinder on the central longitudinal axis of which, in particular, a tool insert of the hand-guided tool is disposed (In a second subsidiary aspect the optical imaging and image analysis means means is provided with a pair of spaced-apart imaging devices and the stereo machine vision means so produced is provided with three-dimensional processing means capable of converting images received from the pair of spaced-apart imaging devices into a three-dimensional derivative of at least one image representing the position of blue glove pixels comprising an object, maintaining three-dimensional references, as constants describing the hazardous zone and the surrounding zone as volumes each having a width, a depth and a height, establishing the position of each object in relation to a surrounding zone delimiting the 

Dasilva et al. teach defining a danger area in the shape of an imaginary sphere in the center of which, in particular, a tool insert of the hand-guided tool is disposed, or in the shape of an imaginary cylinder on the central longitudinal axis of which, in particular, a tool insert of the hand-guided tool is disposed (In one embodiment of the present invention, a single detection read-range and its corresponding detection zone, indicated in the Figures diagrammatically as spheres or sphere sectors F which are not intended to be limiting, correspond to an inner danger zone wherein physical contact or striking of the workman by the machine is imminent and consequently processor 30 is programmed to immediately cause controls 32 such as, for example electrical, mechanical or electromechanical controls, on the machine to shut off the machine or at least halt its movement or the movement of the articulated machine component in the direction of the workman. In one embodiment a switch 36 may be utilized to interrupt the power supply for at least a part of the machine, [0090]).

Blenkinsopp et al. and Dasilva et al. are in the same art of danger zones (Blenkinsopp et al., [0012]; Dasilva et al., [0090]) [while Dasilva et al. uses RF, they have the same concept of area monitoring and auto safety shutoff]. The combination of Dasilva et al. with Blenkinsopp et al. . 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp et al. (US 20170252939 A1) and Dasilva et al. (US 20100289662 A1) as applied to claim 7 above, further in view of Walter et al. (US 20130201292 A1).

Regarding claim 8, Blenkinsopp et al. and Dasilva et al. disclose the method according to claim 7. Blenkinsopp et al. further partly indicate at least one of the shape and the dimensions of the danger area is changed depending on the type of the tool insert of the hand guided tool (In hazardous zone and the surrounding zone as volumes each having a width, a depth and a height, establishing the position of each object in relation to a surrounding zone delimiting the hazardous zone of the cutting blade, [0025] cameras are selected to cover an area on the work table (102) of about 400 mm×400 mm, [0058]), however, another reference is provided to make this explicit.

Walter et al. teach at least one of the shape and the dimensions of the danger area is changed depending on the type of the tool insert of the hand guided tool (The object of the invention is 

Blenkinsopp et al. and Walter et al. are in the same art of danger zones (Blenkinsopp et al., [0012]; Walter et al., [0009]). The combination of Walter et al. with Blenkinsopp et al. will enable the use of a dynamic safety area. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the adaptive area of Walter et al. with the invention of Blenkinsopp et al. as this was known at the time of filing, the combination would have predictable results, and as Walter et al indicate this “device allowing simple processing that is not processor-intensive, that is to say that requires evaluation in real time, for the analysis of the data established by an image-processing device” ([0009]) and a “monitoring device according to the invention may be adapted individually to the respective requirements by using any number of projectors and capturing devices, and it can therefore be used equally to monitor both individual, small safety areas and also larger, more dispersed safety area” ([0015]), thus indicating how it can increase the number of potential applications when combined with the tool tracking of Blenkinsopp et al. by allowing many sizes of tool to be tracked.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp et al. (US 20170252939 A1) as applied to claim 1 above, further in view of Uemura et al. (US 20190122047 A1).

Regarding claim 10, Blenkinsopp et al. disclose the method according to claim 1. Blenkinsopp et al. imply creating documentation of work steps carried out with the hand-guided tool using the image data captured by means of the at least one camera (maintains a count of transgressions during a working shift, [0034]) but does not make this explicit.

Uemura et al. teach creating documentation of work steps carried out with the hand-guided tool using the image data captured by means of the at least one camera (Based on a collection of pieces of information relating to a plurality of tasks determined in advance (database) and a plurality of image data relating to actually-performed tasks (acquired image data), such a configuration allows the work support system 1 according to the present embodiment to perform confirmation and determination relating to the tasks such as displaying individual work contents included in the relevant sequential work and a work procedure to provide a work guide and determining whether or not the work procedure has correctly been followed, and provide work support such as performing evidence recording if the work has been performed correctly, and issuing a warning to an operator to remind the operator to perform the work correctly if the work has been performed erroneously, [0036]).

Blenkinsopp et al. and Uemura et al. are in the same art of issuing warnings (Blenkinsopp et al., [0034]; Uemura et al., [0036]). The combination of Uemura et al. with Blenkinsopp et al. will enable the production of documentation. It would have been obvious at the time of filing to one 

Regarding claim 11, Blenkinsopp et al. and Uemura et al. disclose the method according to claim 10. Uemura et al. further disclose considering data from at least one further sensor, in particular a position sensor for detecting a position of the hand-guided tool in the space, data from the hand-guided tool, in particular the device number, rotational speed, torque, type and dimensions of a tool insert of the hand-guided tool, and/or data from an operator of the hand-guided tool in the creation of the documentation (The database 13 includes, for example, a work information database 13a and an image database 13b. Here, the work information database 13a contains work information including various kinds of information relating to a plurality of types of work. Here, work information includes individual pieces of detailed information relating to each type of work such as work names (e.g., a general name/process names/detailed task names), a work object, work parts, work time information (e.g., start/end times and/or a total length of time), surrounding environment information (e.g., work location/building name/room name/workbench position) and an operator name, [0051], FIG. 11 illustrates an example of specific information contents included in the work information database 13a. The example illustrated in FIG. 11 is an example of a database assuming 

Blenkinsopp et al. and Uemura et al. are in the same art of issuing warnings (Blenkinsopp et al., [0034]; Uemura et al., [0036]). The combination of Uemura et al. with Blenkinsopp et al. will enable the production of tool type documentation. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the documentation process of Uemura et al. with the invention of Blenkinsopp et al. as this was known at the time of filing, the combination would have predictable results, and as Uemura et al indicate in this way “Image data acquired during work is effectively utilized, mistakes in work are prevented based on a plurality of image data acquired and work information accumulated in advance in the database, and if a work mistake occurs, a warning is given to an operator and a correct procedure is guided, enabling support for performing reliable work” ([0229]), which will save money by minimizing mistakes when combined with the tool tracking of Blenkinsopp et al..

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp et al. (US 20170252939 A1) as applied to claim 12 above, further in view of Walter et al. (US 20130201292 A1).

Regarding claim 15, Blenkinsopp et al. disclose the method according to claim 12. Blenkinsopp et al. further partly indicate at least one of the shape and the dimensions of the danger area is changed depending on the type of the tool insert of the hand guided tool (In hazardous zone and the surrounding zone as volumes each having a width, a depth and a 

Walter et al. teach at least one of the shape and the dimensions of the danger area is changed depending on the type of the tool insert of the hand guided tool (The object of the invention is therefore to create a device for monitoring at least one three-dimensional safety area, said device enabling quick adaptation to dynamic safety areas, that is to say activatable and deactivatable safety areas, which can also be changed in terms of they expanse and/or layout, [0009], Dynamic changes to the respective safety areas, such as positron and size, can be taken into account by adaptation to the current processing step of the machine and also to the current level of danger posed thereby, [0017], changing safety areas in terms of shape, position and size during interruption of the machine operation and also without interruption thereof, and of simultaneously monitoring these safety areas, change can be made manually or in particular dynamically according to different parameters, such as machine position and machine trajectory, [0028]).

Blenkinsopp et al. and Walter et al. are in the same art of danger zones (Blenkinsopp et al., [0012]; Walter et al., [0009]). The combination of Walter et al. with Blenkinsopp et al. will enable the use of a dynamic safety area. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the adaptive area of Walter et al. with the invention of Blenkinsopp et al. as this was known at the time of filing, the combination would have predictable results, and as Walter et al indicate this “device allowing simple processing that is not processor-intensive, that is to say that requires evaluation in real time, for the analysis of the .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp et al. (US 20170252939 A1) as applied to claim 12 above, further in view of Valentini (US 20170282346 A1) further in view of Walter et al. (US 20130201292 A1).

Regarding claim 16, Blenkinsopp et al. disclose the hand-guided tool according to claim 15. Blenkinsopp et al. do not disclose a sensor for detecting the type of tool insert used with the hand-guided tool and comprising means for automatically changing at least one of the shape and dimensions of the danger area depending on the type of the tool insert detected.

Valentini teaches a sensor for detecting the type of tool insert used with the hand-guided tool (Preferably, the means for electrically connecting the control unit to the tool comprise contacts for connecting the tool to an electric power supply, at least one contact for receiving an electric signal from the tool for the detection of the type of tool, to which the control unit is attached, and/or at least one contact for receiving one or more sensor signals from one or more sensors of the tool, [0014], automatically detecting the type of tool, to which the control unit is attached, and means for automatically adjusting control parameters based on the detected type of tool, [0019], having determined the type of tool, the control unit procures the corresponding mechanical and/or electrical properties of the tool and adapts the control parameters 

Blenkinsopp et al. and Valentini are in the same art of power tools (Blenkinsopp et al., abstract; Valentini, [0014]). The combination of Valentini with Blenkinsopp et al. will enable the use of a tool type detection. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the tool detection of Valentini with the invention of Blenkinsopp et al. as this was known at the time of filing, the combination would have predictable results, and as making the detection automatic will allow the adapting of control parameters to be performed without requiring a user to specify which tool is being used which will save a user of a tool such as that described by Blenkinsopp et al. time and aggravation.

Blenkinsopp et al. and Valentini do not disclose automatically changing at least one of the shape and dimensions of the danger area depending on the type of the tool insert detected.

Walter et al. teach at least one of the shape and the dimensions of the danger area is changed depending on the type of the tool insert of the hand guided tool (The object of the invention is therefore to create a device for monitoring at least one three-dimensional safety area, said device enabling quick adaptation to dynamic safety areas, that is to say activatable and deactivatable safety areas, which can also be changed in terms of they expanse and/or layout, [0009], Dynamic changes to the respective safety areas, such as positron and size, can be taken into account by adaptation to the current processing step of the machine and also to the current level of danger posed thereby, [0017], changing safety areas in terms of shape, position and size during interruption of the machine operation and also without interruption thereof, and 

Blenkinsopp et al. and Walter et al. are in the same art of danger zones (Blenkinsopp et al., [0012]; Walter et al., [0009]). The combination of Walter et al. with Blenkinsopp et al. and Valentini will enable the use of a dynamic safety area. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the adaptive area of Walter et al. with the invention of Blenkinsopp et al. and Valentini as this was known at the time of filing, the combination would have predictable results, and as Walter et al indicate this “device allowing simple processing that is not processor-intensive, that is to say that requires evaluation in real time, for the analysis of the data established by an image-processing device” ([0009]) and a “monitoring device according to the invention may be adapted individually to the respective requirements by using any number of projectors and capturing devices, and it can therefore be used equally to monitor both individual, small safety areas and also larger, more dispersed safety area” ([0015]), thus indicating how it can increase the number of potential applications when combined with the tool tracking of Blenkinsopp et al. and Valentini by allowing many sizes of tool to be tracked.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blenkinsopp et al. (US 20170252939 A1) as applied to claim 17 above, further in view of Mueckl et al. (US 20180065232 A1).

Regarding claim 18, Blenkinsopp et al. disclose the hand-guided tool according to claim 17. Blenkinsopp et al. imply a case for the hand-guided tool in which the at least one separate camera is disposed, wherein the case is positioned so that the danger area of the hand-guided tool can be monitored (Cameras and an image processor are mounted on the band saw, abstract), however another reference is provided to make this explicit.

Mueckl et al. teach a case for the hand-guided tool in which the at least one separate camera is disposed, wherein the case is positioned so that the danger area of the hand-guided tool can be monitored (“A power tool including a sensor attachment, a housing, a motor, and a power tool controller. The power tool controller is operable or configured to control power provided to the motor. The sensor attachment is coupled to the power tool's housing and includes a first non-contact sensor and a sensor controller. The sensor controller receives signals from the first non-contact sensor related to distance to a work surface and determines a fastener depth based on the signals from the first non-contact sensor. If the fastener depth is greater than or equal to a desired fastener depth, the sensor controller generates and sends a control signal to the power tool controller. In response, the power tool controller turns off or cuts power to the motor”, abstract, “The UNITS button 235 allows a user to select between metric units (e.g., centimeters) and imperial units (e.g., inches) for selecting and indicating the depth of a fastener. The display 215 is operable or configured to provide an indication to a user of, for example, a current depth of a fastener, a desired depth for a fastener, power tool misalignment, etc. The indications on the display 215 can be numeric, graphical (e.g., dot on a grid to show alignment), or visual (e.g., illumination of LED array or LCD to illustrate alignment of the power tool). The sensor housing 205 includes a first sensor 260 and a first emitter 265. In some embodiments, two or more sensors (e.g., three sensors) are included in the sensor 

Blenkinsopp et al. and Mueckl et al. are in the same art of power tools (Blenkinsopp et al., abstract; Mueckl et al., abstract). The combination of Mueckl et al. with Blenkinsopp et al. will enable the use of a mounted sensor. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the mounted ultrasonic sensor of Mueckl et al. with the invention of Blenkinsopp et al. as this was known at the time of filing, the combination would have predictable results, and as the configuration of Mueckl et al. should provide a full coverage view of the danger area described by Blenkinsopp et al..


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661